Citation Nr: 9918414	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  96-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation benefits, under 38 U.S.C.A. 
§ 1151, for a neurological disorder.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of an incomplete healed fracture 
of the left navicular, with median nerve damage, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
July 1967.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim for compensation benefits, under 
38 U.S.C.A. § 1151, for a neurological disorder.  The veteran 
submitted a notice of disagreement with that rating decision 
in February 1997.  In March 1997, he was provided with a 
statement of the case and his substantive appeal was filed.

The claim was previously before the Board in April 1998, and 
was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the case has been returned to the 
Board.

The Board notes that the above mentioned April 1998 Board 
Remand also denied three other claims, including a claim 
seeking entitlement to an increased evaluation for the 
veteran's service-connected residuals of an incomplete healed 
fracture of the left navicular, with median nerve damage, 
currently evaluated as 10 percent disabling.  However, 
immediately after being notified of the Board decision 
denying his claim for an increased evaluation, the veteran 
submitted a new claim seeking an increased evaluation for the 
same disorder.  That claim was denied by a November 1998 
rating decision.  The veteran submitted a notice of 
disagreement with that rating decision, and he was provided 
with a statement of the case in November 1998.  In December 
1998, his substantive appeal was received.  Accordingly, the 
Board notes that, although this same issue was denied by us 
in April 1998, it has again been properly developed for 
appellate review.

The Remand portion of this decision contains an explanation 
of further action required before the Board can finally 
adjudicate the issue of entitlement to an increased 
evaluation for the veteran's service-connected residuals of 
an incomplete healed fracture of the left navicular, with 
median nerve damage.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran suffered any additional neurological disorder as the 
result of VA hospitalization or medical or surgical 
treatment.

2.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for a neurological disorder.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neurological disorder as a result of VA hospitalization or 
medical or surgical treatment.  38 U.S.C.A. §§ 1151, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.358, 3.800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As the veteran's claim for benefits is made under 38 U.S.C.A. 
§ 1151, the Board need not discuss the service medical 
records, and we will limit our discussion to evidence 
pertinent to this claim.  It is noted, however, that the 
veteran was diagnosed with an immature personality in 
service.  It is also noted that a February 1987 rating 
decision granted service connection for residuals of an 
incomplete healed fracture of the left navicular, assigning a 
noncompensable disability evaluation.  The 1987 rating 
decision also denied service connection for a nervous 
disorder.

Pursuant to a claim for an increased evaluation for the 
incomplete fracture disorder, the veteran underwent a VA 
examination of the peripheral nerves in August 1995.  It was 
noted that he is a right-handed individual with history of a 
fracture of the left wrist in service.  The veteran reported 
decreased range of motion and pain, especially with use and 
sometimes worse at night.  It was noted that he basically 
wore a splint on the wrist at all times.  Upon clinical 
examination, motor strength was 5/5 in the upper and lower 
extremities.  Sensory examination demonstrated some blunting 
in the first, second, third, and maybe fourth fingers and 
also blunting involving the entire upper and lower 
extremities, not fitting any dermatologic pattern.  The 
assessment was probable carpal tunnel syndrome of the left 
wrist.  It was also stated that, with his history, it seemed 
probable that the veteran had developed arthritic changes in 
the left wrist that might compromise the neural pathways in 
the wrist and result in secondary carpal tunnel difficulty.  
Electromyograph nerve conduction studies were recommended to 
confirm that the veteran had a localized injury.

Upon VA orthopedic examination of the joints in August 1995, 
it was noted that the veteran had no wrist effusion, no 
localized tenderness, negative "snuffbox" tenderness, 70 
degrees of palmar flexion, 60 degrees of wrist extension, 25 
degrees of ulnar deviation, and 10 degrees of radial 
deviation without pain.  There was no palpable crepitus with 
range of motion.  Thumb grind test was negative.  Grip 
strength was excellent.  There was normal sensory examination 
and 5/5 strength throughout.  X-ray study, including complete 
scaphoid views, revealed a well healed scaphoid without any 
evidence of persistent malunion.  There was a small amount of 
degenerative joint disease of the radius styloid.  The 
diagnosis was of a scaphoid fracture of the left wrist, 
healed, with minimal degenerative changes at the radial 
styloid.

A VA electromyograph report, dated in September 1995, 
reported that, upon examination, there was hypesthesia to 
pinprick in the entire distal left upper extremity, from 
slightly above the elbow down.  Motor strength was somewhat 
diminished on the left compared to the right.  Tinel's sign 
was negative over the median nerve at the wrist.  The 
conclusion was that there was no evidence of carpal tunnel 
syndrome.  However, chronic changes were noted which could be 
attributable to an old partial injury of the median nerve at 
the time of the wrist fracture.  Other less pronounced 
chronic changes were noted in the abductor digiti quanti and 
flexor carpi ulnaris, more likely attributable to an old C-8 
problem unrelated to the wrist fracture.

Based upon the above evidence, a December 1995 rating 
decision granted an increased evaluation, from zero percent 
to 10 percent, for the veteran's residuals of an incomplete 
healed fracture of the left navicular, with median nerve 
damage, effective from the date of the claim requesting an 
increased rating, June 19, 1995.

Received in November 1996 were VA medical records documenting 
additional treatment of the veteran from October 1994 to 
October 1996.  These records disclose that, in September 
1995, following his VA electromyograph, the veteran began to 
complain of numbness on his left side.  There were no 
objective abnormal manifestations found in September 1995.  
Findings were within normal limits.  He was referred to the 
Neurologic clinic.  He was seen several times in November 
1995, and the only diagnosis was of degenerative joint 
disease of the lumbosacral and cervical spine.

Received in November 1996 was the veteran's claim for 
benefits, under 38 U.S.C.A. § 1151, for neurological damage 
along the left side as secondary to a VA electromyograph.  
The RO sent the veteran a letter in December 1996, requesting 
that he specify what residual disabilities he was claiming as 
a result of the VA electromyograph.  In his January 1997 
reply, the veteran described a multitude of complaints, to 
include blurred vision, loss of balance, numbness of the left 
side along the entire body, pain, twitching, tingling, loss 
of strength, loss of concentration, loss of coordination, 
being easily fatigued, etc.  The veteran also described 
nervousness, crying, and panic attacks.  He stated that he 
prayed that a government computer chip had not been implanted 
in him during the electromyograph.

Received in March 1997 were numerous additional VA outpatient 
treatment records, dated throughout 1996 and 1997, which 
indicated continuing neurologic complaints.  A record dated 
in February 1997 indicated the veteran had numerous 
neurological complaints and reported that he could no longer 
work as a painter because he was afraid of falling.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine.  Received in July 1997 was a VA outpatient treatment 
record, dated in June 1997, indicating similar complaints and 
findings.

Following the Board's April 1998 remand, additional VA 
medical records were received, to include a VA outpatient 
treatment record from April 1998, indicating an assessment of 
degenerative joint disease of the left wrist.

Also received were private medical records from the offices 
of D. DeMichele, M.D., Ph.D., indicating the veteran had been 
treated and diagnosed with cervical degenerative disc 
disease/degenerative joint disease, and chronic median nerve 
dysfunction, as well as a functional disorder.

Pursuant to the Board's remand, the veteran underwent a VA 
examination in September 1998, which included a review of the 
claims folder.  The veteran reported having flashbacks and 
dreams since the September 1995 VA electromyograph.  He 
stated that, at the time of the electromyograph, he was 
strapped to the table, had needles inserted into him, and was 
shocked so that he thought he was going to be electrocuted.  
He reported losing consciousness on several occasions after 
the test.  He reported symptoms of pain, nightmares, and 
flashbacks of the electromyograph test.  The current 
neurologic evaluation noted the veteran to be a tearful, 
anxious man, frequently stuttering, stammering, and 
displaying extreme anger and hostility toward "the system" 
which did not reward him with financial remuneration as he 
believed it should.  It was stated that the veteran 
attributed all his problems to the 1995 electromyograph.

Upon clinical evaluation, cranial nerve testing demonstrated 
no abnormality.  Motor system examination was normal, with 
the exception that the veteran did not give full voluntary 
effort when examined for strength.  Primary sensory 
modalities indicated no proprioceptive disturbance.  
Vibratory sense was normal.  Pinprick, however, was 
inconsistent, with the veteran frequently saying that he 
could not feel a sharp point and could not distinguish a 
sharp from a dull point.  He could feel touch, and he 
localized very well.  His reporting of abnormalities in 
pinprick perception did not conform to any known anatomical 
map, but rather to a random area of sensory diminution.  The 
final diagnosis was that there was no definite neuropathy, 
radiculopathy, or myelopathy.

In conclusion, the examiner stated there was no evidence of 
any induced localized neurological disturbance and there was 
no residual from the VA electromyograph performed in 1995.  
The examiner also stated that the veteran reported his worst 
fear was of having needles in the back of his neck, and that 
it was reasonable to presume, even though not documented in 
the report, that the paraspinal muscles at the cervical level 
were examined with needles.  A psychiatric consultation was 
recommended, to determine whether the veteran had a 
psychiatric illness manifesting itself in nightmares and 
flashbacks.  The veteran's prior history of substance abuse 
and nightmares was also noted.  However, the conclusion was 
that there was no current evidence of any neurologic residual 
from the veteran's electromyograph.

Received in December 1998 was a private medical record from 
W. J. Evans, M.D., dated in February 1996.  This record 
reported the veteran's history of experiencing pain in the 
left arm and the left side of the face several years after an 
accident in service.  He gave a history of this pain being 
exacerbated around the time of his 1995 electromyograph, 
reporting that, during the electromyograph, the pain was so 
severe that he started to black out and was unable to speak 
to stop the procedure.  There was an impression of probable 
thalamic pain syndrome of Dejerine-Roussy, which seemed to be 
a longstanding condition beginning within two years of an 
accident in service.

Additional VA outpatient treatment records were received in 
December 1998, but they indicated no further pertinent 
treatment.

Received in March 1999 were further private medical records 
from the offices of Dr. DeMichele, indicating treatment of 
the veteran's complaints of neck, shoulder and arm pain, 
although there were no further pertinent findings.

II.  Analysis

Regarding the issue of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for a neurological disorder, the 
veteran and his representative essentially contend, as shown 
in the above discussion of the factual record, that he 
underwent an electromyograph as part of his VA examination in 
September 1995 and, as a result, experienced significant 
neurological damage.

It is also noted that the veteran has complained of symptoms 
such as nightmares and flashbacks as a result of his VA 
electromyograph, and that his most recent VA examiner, in 
September 1998, did recommend that a psychiatric consultation 
be obtained to determine whether there is any psychiatric 
illness present.  The Board notes, however, that the veteran 
has claimed a neurological disorder developed due to his VA 
electromyograph, and that is the issue which has been 
developed by the RO and is currently in appellate status 
before the Board.  The veteran has not claimed entitlement to 
benefits under 38 U.S.C.A. § 1151 for any psychiatric 
disorder.  Nor has any claim for a psychiatric disorder been 
developed for appellate review.  Accordingly, the Board will 
not discuss any potential claim of a psychiatric disorder as 
no such claim has been made and no such issue has been 
developed for appellate review.  However, to the extent that 
the veteran has reported psychiatric symptomatology and may 
wish to submit a claim seeking benefits for a psychiatric 
disorder, both he and his representative are hereby notified 
that they may submit such a claim at any time in the future.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  The United 
States Supreme Court declined to review that case.  Epps v. 
West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible under the law.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Elkins v. West, 12 Vet.App. 209, 213 
(1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of entitlement to 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for a neurological disorder due to his VA 
electromyograph.

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.
38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (1997).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in November 1996.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted. 

Applying the above-discussed laws and regulations to the 
veteran's claim, the Board notes that the evidentiary record 
is entirely negative for any medical evidence that the 
veteran is currently experiencing a neurological disorder as 
a result of his 1995 electromyograph at a VA facility.  
Although numerous VA outpatient treatment records indicate 
the veteran has complained of neurologic residuals, objective 
neurologic findings have consistently been within normal 
limits.  Instead, the veteran has consistently been diagnosed 
with degenerative joint disease and/or degenerative disc 
disease.  Most significantly, the veteran underwent a VA 
examination in September 1998, which conclusively determined 
that there was no current evidence of any neurologic residual 
from the VA electromyograph of which he complains.  Thus, the 
medical records are entirely negative for any findings of a 
neurological disorder as a result of the VA electromyograph.

In making this finding, the Board has also carefully 
considered all private medical records submitted by the 
veteran.  However, the records of Dr. DeMichele are also 
negative for any pertinent findings, and do not change the 
above analysis.  The Board has also considered the February 
1996 report from Dr. Evans, which did mention an exacerbation 
of the veteran's neurologic complaints around the time of his 
1995 electromyograph.  The Board notes, however, that this 
report was based solely upon the veteran's history.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit[ v. Brown, 5 Vet.App. 91 
(1993)] requirement.  Such evidence cannot enjoy the 
presumption of truthfulness accorded by Robinette[ v. Brown, 
8 Vet. App. 69, 75-76 (1995)] (as to determination of well 
groundedness) and Justus v. Principi, 3 Vet.App. 510, 513 
(1992) (as to determination of whether evidence is 'new and 
material' for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet.App. 406, at 409 (1995).

In this regard, the Board notes that 38 U.S.C.A. § 1151 
requires a showing that the veteran suffered additional 
disability as the result of VA hospitalization or medical or 
surgical treatment.  Additional disability is shown by 
comparing his physical condition immediately prior to the 
hospitalization with his subsequent physical condition.  The 
Board finds that there is no competent evidence of record to 
support such a showing of additional disability in this case.  
No medical professional has stated that the veteran had 
additional disability due to any treatment received at a VA 
facility.

The Board has also carefully considered the veteran's 
contentions of additional neurological disability resulting 
from his electromyograph.  We must note, inasmuch as he is 
offering his own medical opinion and diagnoses, that the 
record does not indicate he has any professional medical 
expertise.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet.App. 492 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, supra.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
The Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim, based 
upon the information currently of record.  Hence, the Board 
concludes that there are no additional pertinent records of 
treatment which are not in the claims folder and would be 
available.  See Counts v. Brown, 6 Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, supra, 8 Vet.App. at 80; 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the veteran of particular evidence needed to make 
his application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a neurological 
disorder is denied, since a well-grounded claim has not been 
presented.


REMAND

The Board will now address the veteran's claimed entitlement 
to an increased evaluation for his service-connected 
residuals of an incomplete healed fracture of the left 
navicular, with median nerve damage, currently evaluated as 
10 percent disabling.  The Board finds the veteran's claim 
for increased compensation benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  VA therefore has a duty to assist him 
in developing the facts pertinent to his claim.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 
1 Vet.App. 78 (1990); Littke v. Derwinski, 1 Vet.App. 90 
(1990).

Upon preliminary review of the evidentiary record, the Board 
notes that the veteran has not undergone a VA examination for 
his disability since September 1995.  Although the veteran 
contends that his disorder has increased in severity, there 
is no current examination of record.  The last VA examination 
is now, unfortunately, out-dated, and a current examination 
is required, given the complaints of increased disability, so 
that our decision is based on a record that contains a 
contemporaneous examination.  Caffrey v. Brown, 6 
Vet.App. 377, 383-4 (1994).

Furthermore, the Board notes that the veteran has made 
contentions of additional VA outpatient treatment records 
pertinent to his claim, and has also contended that there are 
records within his VA Vocational Rehabilitation records that 
are pertinent to his claim.  Given his contentions, these 
records should also be obtained by the RO.  Therefore, in 
keeping with VA's duty to assist the veteran in the 
development of facts pertaining to his claim, 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
concludes that further development is required prior to 
appellate disposition of this case.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected residuals of an 
incomplete healed fracture of the left 
navicular, with median nerve damage, 
since September 1995.  The RO should 
request that the veteran furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records identified, not 
already on file, which may exist and 
incorporate them into the claims folder.

2.  In order to update the evidence of 
record, the RO should take the 
appropriate steps to secure copies of all 
of the veteran's VA treatment records 
since October 1998, and associate them 
with the claims folder.

3.  All folders prepared by VA for 
vocational rehabilitation purposes 
pertaining to the veteran should be 
obtained and added to the record, to 
ascertain whether, as contended by the 
veteran, there are records therein which 
are pertinent to this claim.

4.  The RO should then schedule the 
veteran for an appropriate VA 
examination, in order to ascertain the 
nature and extent of his service-
connected residuals of an incomplete 
healed fracture of the left navicular, 
with median nerve damage.  All indicated 
tests and studies should be performed, 
and all clinical findings should be set 
forth in detail.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record pursuant to this Remand.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish him and his 
representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 (West 1991).

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

